DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/10/2022 has been entered.

Response to Amendment
	This office action is in response to the amendments filed on 1/10/2022. Claims 35 and 48 are amended. Claims 45-46 were previously canceled. Claims 35-44 and 47-56 are pending and addressed below.

Response to Arguments
Applicant’s arguments, filed on 1/10/2022, with respect to claims 35 and 48 have been fully considered but they are not persuasive. 
Regarding arguments on page 7, the applicant states that “Donadio’s disclosure is silent with respect to creating an interference fit allowing relative movement between the second access sheath and the introducer, where the interference fit allows the introducer to advance along the guidewire into and partially through the access sheath and simultaneously inhibits fluid from passing between the second access sheath and the introducer, as required in claim 35. Egnelov, alone, would not teach inhibiting blood flow because there is no guidewire disclosed in Egnelov, and as stated above, Fuimaono is silent with respect to this feature between a second access sheath and the introducer”. The examiner disagrees with the applicant because Egnelov modified by Donadio as a whole (Emphasis added) would result in an interference fit to exist between the second access sheath and the introducer which allows the introducer to advance along the guidewire into and partially through the second access sheath and simultaneously inhibits fluid from passing between the second access sheath and the introducer. Donadio discloses in Col. 19, lines 15-20 that the dilator or introducer 93 has an outer diameter that is approximately equal to the diameter of the lumen in the catheter sheath 20 so as to provide an interference fit. Since an interference fit exists between the dilator and the catheter sheath as taught by Donadio, then this would result in the interference fit of Egnelov modified by Donadio as a whole to inhibit fluid from passing between the second access sheath and the dilator or introducer. Also, in Col. 19, lines 6-10 of Donadio, it discloses that “the hub 94 and catheter sheath 20 are also arranged and configured to allow the insertion of a dilator 93 through the lumen of the hub 94 and catheter sheath 20. The dilator 93 would contain a lumen that is arranged and configured to allow the insertion of a guidewire 95 through the dilator 93”. It is clear that Donadio not only discloses a dilator that provides an interference fit that would inhibit fluid from passing between the sheath and the dilator, but it also discloses the . 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 35-44 and 47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 35, the claim recites the limitations “the access sheath” in line 10. It is not clear to the examiner if “the access sheath” in line 10 is referring to “the first access sheath” or “the second access sheath” previously recited. For examination purposes, “the access sheath” in line 10 will be interpreted as “the second access sheath”. Appropriate correction is required.
Claims 36-44 and 47 are rejected due to being dependent on rejected claim 35.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 35, 36, 38, 41, 42, 47, 48, 49, 51, 54 and 55 are rejected under 35 U.S.C. 103 as being unpatentable over Egnelov (US Pub No. 2004/0138674) in view of Donadio (US Patent No. 6,107,004).
Regarding claim 35, Egnelov discloses (Figures 1-5) a method comprising inserting an introducer (11) into a first access sheath (6) in a distal direction until a distal end of the introducer is positioned through a puncture in a vessel (From Figure 2 to Figure 3) (Paragraphs 0022-0023); removing the first access sheath from the puncture while maintaining the distal end of the introducer in the vessel (From Figure 3 to Figure 4) (Paragraphs 0022-0023); passing a second access sheath (1) over the introducer until a distal end of the second access sheath extends through the puncture into the vessel (From Figure 4 to Figure 5) (Paragraph 0024); and removing the introducer while leaving the second access sheath in place (Paragraph 0024).

Donadio, in the analogous art of dilators that are inserted into the body, teaches (Figures 12-13) an introducer or dilator (93) that is tracked over a guidewire (95) in order to place the introducer at the target site (Col. 19, lines 6-10) and also, discloses the introducer or dilator has an outer diameter that is approximately equal to the diameter of the lumen in the catheter sheath (20) so at to provide an interference fit (Col. 19, lines 15-20). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Egnelov to have included the introducer being tracked over a guidewire and also, the introducer providing an interference fit allowing relative movement between the second access sheath and the introducer and wherein the interference fit allows the introducer to advance along the guidewire into and partially through the second access sheath as taught by Donadio, in order to facilitate the step of positioning the introducer into the vessel and also, to support the second access sheath during its insertion into the blood vessel (Donadio, Col. 19, lines 6-20). 
Egnelov modified by Donadio as a whole would result in the step of inserting the introducer over a guidewire and into the first access sheath; removing the first access sheath from the puncture while maintaining the distal end of the introducer and a distal end of the guidewire in the vessel and passing the second access sheath over the introducer and the guidewire in the distal direction]
[Egnelov modified by Donadio as a whole would result in an interference fit allowing relative movement between the second access sheath and the introducer to be attained since Donadio discloses in Col. 19, lines 15-20 that the outer diameter of the dilator is approximately equal and not exactly equal to the diameter of the lumen in the sheath which would allow some relative movement but would still inhibit fluid from passing between the sheath and the dilator since the gap between the sheath and dilator is extremely small] 
[In Col. 19, lines 6-10 of Donadio, it discloses that “the hub 94 and catheter sheath 20 are also arranged and configured to allow the insertion of a dilator 93 through the lumen of the hub 94 and catheter sheath 20. The dilator 93 would contain a lumen that is arranged and configured to allow the insertion of a guidewire 95 through the dilator 93”. It is clear that Donadio not only discloses a dilator that provides an interference fit that would inhibit fluid from passing between the sheath and the dilator, but it also discloses the dilator being advanced along the guidewire into and partially through the sheath which is shown in Figure 13 of Donadio]
Since Egnelov modified by Donadio as a whole discloses all of the structural elements in the same arrangement as claimed including an interference fit between the second access sheath and the introducer, then this would result in the interference fit of Egnelov modified by Donadio to allow the introducer to advance along the guidewire into and partially through the second access sheath and simultaneously inhibit fluid from passing between the second access sheath and the introducer] 
Regarding claim 36, Egnelov modified by Donadio further discloses advancing a vascular closure device (Egnelov, 41) into the second access sheath to seal the puncture (Figures 8-12) (Paragraphs 0001 and 0024).
Regarding claim 38, Egnelov modified by Donadio further discloses wherein the distal end of the introducer (Egnelov, 11) is tapered (clearly shown in Figure 4), a proximal end of the introducer is tapered (clearly shown in Figure 4), and a portion between the distal end and the proximal end has a substantially constant cross-sectional dimension (clearly shown in Figure 4).
Regarding claims 41 and 42, Egnelov modified by Donadio further discloses the introducer defines an introducer length that extends from a proximal end to the distal end along a central axis but fails to disclose wherein the introducer length is between about 20 cm and about 30 cm mainly between about 23 cm and about 27 cm.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the introducer length of Egnelov modified by Donadio to be between about 20 cm and about 30 cm mainly between about 23 cm and about 27 cm since the only difference between the prior art In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (MPEP 2144.04 (IV)(A))
Regarding claim 47, Egnelov modified by Donadio further discloses the interference fit (see rejection for claim 35 above) inhibits passage of blood or other fluids between an inner surface of the second access sheath and an outer surface of the introducer [Fully capable in doing this since Egnelov modified by Donadio discloses an interference fit similar to the applicant’s invention].
Regarding claim 48, Egnelov discloses (Figures 1-5) a method comprising inserting a distal tapered end of an introducer (11) into a first access sheath (6) in a distal direction until the distal tapered end of the introducer is positioned through a puncture in a vessel (From Figure 2 to Figure 3) (Paragraphs 0022-0023); removing the first access sheath from the puncture while maintaining the distal end of the introducer in the vessel (From Figure 3 to Figure 4) (Paragraphs 0022-0023); passing a second access sheath (1) over a proximal tapered end of the introducer until a distal end of the second access sheath extends through the puncture into the vessel (From Figure 4 to Figure 5) (Paragraph 0024); and removing the introducer while leaving the second access sheath in place (Paragraph 0024).
Egnelov fails to disclose inserting the introducer over a guidewire, removing the first access sheath from the puncture while maintaining a distal end of the guidewire in the vessel and passing the second access sheath over the guidewire in the distal 
Donadio, in the analogous art of dilators that are inserted into the body, teaches (Figures 12-13) an introducer or dilator (93) that is tracked over a guidewire (95) in order to place the introducer at the target site (Col. 19, lines 6-10) and also, discloses the introducer or dilator has an outer diameter that is approximately equal to the diameter of the lumen in the catheter sheath (20) so at to provide an interference fit (Col. 19, lines 15-20). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Egnelov to have included the introducer being tracked over a guidewire and also, the introducer providing an interference fit to simultaneously inhibit fluid from passing between the second access sheath and the introducer as taught by Donadio, in order to facilitate the step of positioning the introducer into the vessel and also, to support the second access sheath during its insertion into the blood vessel (Donadio, Col. 19, lines 6-20). 
[Egnelov modified by Donadio as a whole would result in the step of inserting the introducer over a guidewire and into the first access sheath; removing the first access sheath from the puncture while maintaining the distal end of the introducer and a distal end of the guidewire in the vessel and passing the second access sheath over the introducer and the guidewire in the distal direction]
[Egnelov modified by Donadio as a whole would result in an interference fit allowing relative movement between the second access sheath and the introducer to be attained since Donadio discloses in Col. 19, lines 15-20 that the outer diameter of the dilator is approximately equal and not exactly equal to the diameter of the lumen in the sheath which would allow some relative movement but would still inhibit fluid from passing between the sheath and the dilator since the gap between the sheath and dilator is extremely small] 
 [Since Egnelov modified by Donadio as a whole discloses all of the structural elements in the same arrangement as claimed including an interference fit between the second access sheath and the introducer, then this would result in the interference fit of Egnelov modified by Donadio to simultaneously inhibit fluid from passing between the second access sheath and the introducer] 
Regarding claim 49, Egnelov modified by Donadio further discloses advancing a vascular closure device (Egnelov, 41) into the second access sheath to seal the puncture (Figures 8-12) (Paragraphs 0001 and 0024).
Regarding claim 51, Egnelov modified by Donadio further discloses wherein a portion extending from the distal tapered end to the proximal tapered end has a substantially constant cross-sectional dimension (clearly shown in Figure 4 of Egnelov).
Regarding claims 54-55, Egnelov modified by Donadio further discloses the introducer defines an introducer length that extends from a proximal end to the distal end along a central axis but fails to disclose wherein the introducer length is between about 20 cm and about 30 cm mainly between about 23 cm and about 27 cm.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the introducer length of In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (MPEP 2144.04 (IV)(A))

Claims 43, 44 and 56 are rejected under 35 U.S.C. 103 as being unpatentable over Egnelov (US Pub No. 2004/0138674) in view of Donadio (US Patent No. 6,107,004) as applied to claims 35 and 48 above, and further in view of Martin (US Pub No. 2012/0296275).
Regarding claims 43, 44 and 56, Egnelov modified by Donadio discloses the invention of claims 35 and 48 above but fails to disclose wherein the introducer includes at least one marker and wherein the at least one marker is one of a radio opaque band, a radio opaque ink, or a radio opaque paint.
Martin teaches (Figure 16) an introducer (1602) that includes radiopaque markers (1600, 1601) being radiopaque bands (Paragraph 0085). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the introducer of Egnelov modified by Donadio to have included radiopaque markers being radiopaque bands as taught by Martin, in order to provide visual indicators to an operator of the location of the introducer (Martin, Paragraph 0085).

Claims 37 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Egnelov (US Pub No. 2004/0138674) in view of Donadio (US Patent No. 6,107,004) as applied to claims 36 and 49 above, and further in view of Hammerslag (US Patent No. 5,843,124).
Regarding claims 37 and 50, Egnelov modified by Donadio discloses the invention of claims 36 and 49 above except for advancing the vascular closure device into the second access sheath along the guidewire.
Hammerslag, in the same field of endeavor, teaches (Figures 10-12) a vascular closure device (80, 88) that is advanced into a sheath (270) along a guidewire (252) (Figure 12) (Col. 20, lines 20-67 and Col. 21, lines 1-10). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Egnelov modified by Donadio to have included the step of advancing the vascular closure device into the second access sheath along the guidewire as taught by Hammerslag, in order to facilitate the step of positioning the vascular closure device into the vessel (Hammerslag, Col. 20, lines 20-67 and Col. 21, lines 1-10).

Claims 39, 40, 52 and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Egnelov (US Pub No. 2004/0138674) in view of Donadio (US Patent No. 6,107,004) as applied to claims 35 and 48 above, and further in view of Fuimaono (US Patent No. 6,245,054).
Regarding claims 39 and 40, Egnelov modified by Donadio discloses the invention of claim 35 above including wherein the introducer defines an introducer 
Fuimaono further teaches (Figure 4) an introducer or dilator (30) that has a length from about 115 cm to about 155 cm (Col. 5, lines 17-44) [Meets the range above between about 120 cm and about 130 cm mainly between about 123 cm and about 127 cm]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Egnelov modified by Donadio to have the introducer length to be from about 115 cm to about 155 cm as taught by Fuimaono, in order to be used in a transseptal left heart catheterization method to treat the heart (Fuimaono, Col. 1, lines 37-67). [Egnelov modified by Donadio and Fuimaono would result in the introducer length to be between about 120 cm and about 130 cm mainly between about 123 cm and about 127 cm]
Regarding claims 52-53, Egnelov modified by Donadio discloses the invention of claim 48 above including wherein the introducer defines an introducer length that extends from a proximal end to the distal end along a central axis but fails to disclose wherein the introducer length is between about 120 cm and about 130 cm mainly between about 123 cm and about 127 cm.
Fuimaono further teaches (Figure 4) an introducer or dilator (30) that has a length from about 115 cm to about 155 cm (Col. 5, lines 17-44) [Meets the range above between about 120 cm and about 130 cm mainly between about 123 cm and about 127 cm]. It would have been obvious to one having ordinary skill in the art Fuimaono, Col. 1, lines 37-67). [Egnelov modified by Donadio and Fuimaono would result in the introducer length to be between about 120 cm and about 130 cm mainly between about 123 cm and about 127 cm]

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAJID JAMIALAHMADI whose telephone number is (571) 270-0172. The examiner can normally be reached on Monday-Friday 7am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/MAJID JAMIALAHMADI/           Primary Examiner, Art Unit 3771